Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.

Drawings Objection Withdrawal
Applicant’s amendment of the drawings of the invention is acknowledged. Thus, the objection to title is withdrawn.

Claim Rejections – 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 15, 16 and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the at least two conductive patterns are disconnected to each other” in Claim 1 is not supported by the specification as originally filed”. Although FIGS. 6A-6C do not show the two portions of the at least two conductive patterns 13 are electrically connected each other, these figures only show a portion of the structure. There is no description that these two portions are disconnected to each other at all. Claims 2-11, 13, 15, 16 and 19 depend from Claim 1. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7, 8 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Pub. No. 2007/0024315), in view of Kaneko (U.S. Patent Pub. No. 2009/0086143) of record, in view of Tak (U.S. Patent Pub. No. 2004/0099865) 
	Regarding Claim 1
	FIG. 2 of Kim discloses display panel, comprising: a plurality of signal lines (5, 6), at least one conductive pattern (3, 4), and a plurality of first switch units (1, 2); wherein each of at least part of the signal lines is electrically connected to the at least one conductive pattern through at least one first switch unit; and each first switch unit is connected between a corresponding signal line and a corresponding conductive pattern, and the at least one conductive pattern includes at least two conductive patterns, the at least two conductive patterns are disconnected to each other, and the plurality of signal lines include: a plurality of gate lines that are electrically connected to one (4) of the at least two conductive patterns; and a plurality of data lines that are electrically connected to another (3) of the at least two conductive patterns. 
Kim fails to disclose “the first switch unit includes: a control portion and an electrostatic buffer portion, wherein the control portion is electrically connected between the corresponding signal line and the electrostatic buffer portion, and is configured to close a line between the signal line and the electrostatic buffer portion in response to an electrostatic voltage of electrostatic charges conducted from the corresponding signal line; and the electrostatic buffer portion includes a connecting sub-portion and an extension sub- portion; and the control portion, the corresponding conductive pattern and the extension sub- portion are electrically connected together through the connecting sub-portion”; and an area of each gate lines is greater than an area of each data line, and an area of an extension sub-portion in a first switch unit electrically connected to the gate line is greater than an area of an extension sub-portion in a first switch unit electrically connected to the data line”.
	FIG. 5 (annotated below) of Kaneko discloses a similar display panel, wherein the first switch unit (30) includes: a control portion (TFT2) and an electrostatic buffer portion (shown as circled), wherein the control portion is electrically connected between the corresponding signal line (15) and the electrostatic buffer portion, and is configured to close a line between the signal line and the electrostatic buffer portion in response to an electrostatic voltage of electrostatic charges conducted from the corresponding signal line [0056]; and the electrostatic buffer portion includes a connecting sub-portion (CS) and an extension sub-portion (ES); and the control portion, the corresponding conductive pattern and the extension sub-portion are electrically connected together through the connecting sub-portion.

    PNG
    media_image1.png
    523
    509
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Kaneko. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of reducing crosstalk (Para. 2 of Kaneko).
Kim as modified by Kaneko fails to disclose “an area of each gate lines is greater than an area of each data line, and an area of an extension sub-portion in a first switch unit electrically connected to the gate line is greater than an area of an extension sub-portion in a first switch unit electrically connected to the data line”.
	FIG. 4A (annotated below) of Tak discloses a similar display panel, wherein an area of each gate lines (121) is greater than an area of each data line (171), and an area of an extension sub-portion (ESG) in a first switch unit electrically connected to the gate line is greater than an area of an extension sub-portion (ESD) in a first switch unit electrically connected to the data line.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Tak. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of improving display quality (Para. 7 of Tak).

    PNG
    media_image2.png
    590
    469
    media_image2.png
    Greyscale

	Regarding Claim 5
	FIG. 5 of Kaneko discloses an extending direction of each conductive pattern is substantially perpendicular to an extending direction of a signal line (15) electrically connected thereto; and the extension sub-portion (ES) extends in an extending direction of the corresponding conductive pattern electrically connected thereto.

	Regarding Claim 7
	FIG. 5 of Kaneko discloses a length of the extension sub-portion in an extending direction thereof is greater than or equal to twice a width of the extension sub-portion perpendicular to the extending direction thereof.

	Regarding Claim 8
	FIG. 5 of Kaneko discloses an orthographic projection of the extension sub-portion (ES) on a plane where the corresponding conductive pattern is located is in a shape of a rectangle.

	Regarding Claim 19
	FIG. 2 of Kim discloses the display device comprises the display panel according to claim 1.

Claims 2-4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kaneko and Tak, in view of Xu (U.S. Patent Pub. No. 2017/0176824) of record
	Regarding Claim 2
	Kim as modified by Kaneko and Tak disclose claim 1, wherein the control portion includes a first thin film transistor (TFT, FIG. 5 of Kaneko); a first electrode of the first thin film transistor is electrically connected to the corresponding signal line (15), and a second electrode (S) of the first thin film transistor is electrically connected to a first end of the connecting sub-portion; and a gate of the first thin film transistor is electrically connected to the first electrode of the first thin film transistor, or the gate of the first thin film transistor is a floating gate; the first switch unit further includes an insulating layer (13, FIG. 3 of Kaneko), the insulating layer is disposed between the second electrode and the gate of the first thin film transistor; a second end of the connecting sub-portion is electrically connected to the extension sub-portion. 
Kim as modified by Kaneko and Tak fails to disclose “a first via hole disposed in the insulating layer”; the connecting sub-portion is electrically connected to the corresponding conductive pattern through the first via hole.
	FIGS. 3-4 of Xu disclose a similar display panel, comprising a first via hole (35) disposed in the insulating layer (314); the connecting sub-portion (34) is electrically connected to the corresponding conductive pattern (33) through the first via hole.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Xu. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of reducing residual images when the driving circuit turns off (Para. 5 of Xu).

	Regarding Claim 3
	FIG. 5 of Kaneko discloses the first electrode of the first thin film transistor is electrically connected to the gate of the first thin film transistor. FIG. 2 of Kim discloses the display 25panel further comprises a plurality of second switch units, the corresponding signal line is further electrically connected to the corresponding conductive pattern (4) through one second switch unit. FIG. 5 of Kaneko further discloses each second switch unit includes: a plurality of second thin film transistors connected in series, a gate and a first electrode of each second thin film transistor are electrically connected; a gate and a first electrode of a second thin film transistor closet to the corresponding conductive pattern are electrically connected to the corresponding conductive pattern, and a second electrode of another second thin film transistor closet to the corresponding signal line is electrically connected to the corresponding signal line, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.

	Regarding Claim 4
	FIG. 3 of Xu discloses the gate (313) of the first thin film transistor and the corresponding conductive pattern (33) are disposed in a same layer, and are made of a same material (one of ordinary skill in the art would use same material for conductive 33 and 313 for purpose of reducing cost).

	Regarding Claim 9
	FIG. 3 of Xu discloses the first switch unit further includes at least one groove disposed in the insulating layer; the extension sub-portion (36) includes at least one first portion disposed in the at least one groove, and a second portion disposed outside the at least one groove; a plane where a surface of each first portion facing away the corresponding conductive pattern (33) is located is closer to the corresponding conductive pattern than a plane where a surface of the second portion facing away the corresponding conductive pattern is located.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kaneko and Tak, in view of Choi (CN 105158981, machine-translated English text provided) of record
	Regarding Claim 6
	Kim as modified by Kaneko and Tak disclose Claim 5. 
Kim as modified by Kaneko and Tak fails to disclose “a length of the extension sub-portion in an extending direction thereof is greater than or equal to twice a width of the corresponding conductive pattern in a direction perpendicular to the extending direction of the corresponding conductive pattern”.
	FIG. 12 of Choi discloses a similar display panel, wherein a length of the extension sub-portion (portion of 300 parallel to 1230) in an extending direction thereof is greater than or equal to twice a width of the corresponding conductive pattern (1230) in a direction perpendicular to the extending direction of the corresponding conductive pattern.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Choi. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of reducing the effect of static (Para. 5 of Choi).

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kaneko, Tak and Xu, in view of Matsumoto (U.S. Patent No. 6,211,534) of record 
	Regarding Claim 10
	Kim as modified by Kaneko, Tak and Xu disclose claim 2. 
Kim as modified by Kaneko, Tak and Xu fails to disclose “the insulating layer includes a first insulating sub-layer and a second insulating sub-layer, and the first insulating sub-layer is disposed on a side of the second insulating sub-layer proximate to the corresponding conductive pattern; the electrostatic buffer portion further includes at least one buffer pattern disposed between the first insulating sub-layer and the second insulating sub-layer, and the extension sub-portion is electrically connected to the at least one buffer pattern through at least one second via hole disposed in the second insulating sub-layer; and the buffer pattern is made of a semiconductor material or a conductor”.
	FIG. 4 of Matsumoto disclose a similar display panel, wherein the insulating layer includes a first insulating sub-layer (3) and a second insulating sub-layer (29), and the first insulating sub-layer is disposed on a side of the second insulating sub-layer proximate to the corresponding conductive pattern; the electrostatic buffer portion further includes at least one buffer pattern (6 at the side of 7) disposed between the first insulating sub-layer and the second insulating sub-layer, and the extension sub-portion is electrically connected to the at least one buffer pattern through at least one second via hole disposed in the second insulating sub-layer; and the buffer pattern is made of a semiconductor material or a conductor.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Matsumoto. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of decreasing abnormal discharge (Col. 3, Lines 50-55 of Matsumoto).

	Regarding Claim 11
	FIG. 3 of Matsumoto discloses the first thin film transistor further includes an active layer (6 at the side of 8) disposed between the first insulating sub-layer and the second insulating sub-layer, and the buffer pattern (6 at the side of 7) and the active layer are made of a same material.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kaneko and Tak, in view of Hsu (U.S. Patent Pub. No. 2008/0143640) of record 
	Regarding Claim 13
	Kim as modified by Kaneko and Tak disclose claim 1. 
Kim as modified by Kaneko and Tak fails to disclose “a common electrode line, and the at least one conductive pattern being electrically connected to the common electrode line”.
	FIG. 2B of Hsu disclose a similar display panel, comprising a common electrode line (250), and the at least one conductive pattern (260) being electrically connected to the common electrode line.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Hsu. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of improving ESD protection capability (Para. 7 of Hsu).

Claims 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kaneko, Tak and Hsu, in view of Xu’372 (U.S. Patent Pub. No. 2018/0052372) of record 
	Regarding Claim 15
	Kim as modified by Kaneko, Tak and Hsu disclose claim 13. 
Kim as modified by Kaneko, Tak and Hsu fails to disclose “the at least one conductive pattern is electrically connected to the common electrode line through the at least one third switch unit; each third switch unit includes a plurality of third thin film transistors connected in series; a first electrode of a third thin film transistor closet to the at least one conductive pattern is electrically connected to the at least one conductive pattern, a second electrode of a third thin film transistor closet to the common electrode line is electrically connected to the common electrode line; a gate and the first electrode of each third thin film transistor are electrically connected, or the gate of each third thin film transistor is a floating electrode”.
	FIGS. 4-5 of Xu’372 disclose a similar display panel, comprising at least one third switch unit, wherein the at least one conductive pattern is electrically connected to the common electrode line through the at least one third switch unit; each third switch unit includes a plurality of third thin film transistors connected in series; a first electrode of a third thin film transistor closet to the at least one conductive pattern is electrically connected to the at least one conductive pattern, a second electrode of a third thin film transistor closet to the common electrode line is electrically connected to the common electrode line; a gate and the first electrode of each third thin film transistor are electrically connected, or the gate of each third thin film transistor is a floating electrode.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kim, as taught by Xu’372. The ordinary artisan would have been motivated to modify Kim in the above manner for purpose of effectively removing electrostatic charge (Para. 6 of Xu’372).

	Regarding Claim 16
	Modified Kim discloses a width-to-length channel ratio of the third thin film transistor closet to the at least one conductive pattern is greater than a width-to-length channel ratio of a third thin film transistor farther away from the at least 28one conductive pattern.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892